IN THE SUPREME COURT OF THE STATE OF DELAWARE

 PETER KOSTYSHYN,                         §
                                          §
       Defendant Below,                   §   No. 309, 2022
       Appellant,                         §
                                          §   Court Below: Superior Court
       v.                                 §   of the State of Delaware
                                          §
 THE CITY OF WILMINGTON, a                §   C.A. No. N18J-02078
 Municipal Corporation of the State       §
 of Delaware,                             §
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                           Submitted: November 4, 2022
                           Decided: November 15, 2022

                                   ORDER

      The appellant filed a notice of appeal in this matter on August 30, 2022, and

an amended notice of appeal on September 23, 2022. On September 23, 2022, the

Senior Court Clerk sent the appellant a letter directing him to pay the filing fee or to

file a motion and affidavit to proceed in forma pauperis by October 11, 2022, or a

notice to show cause would issue. The Senior Court Clerk sent another letter to the

appellant on October 11, 2022, notifying him of the requirement that he pay the filing

fee or file a motion and affidavit to proceed in forma pauperis. The appellant

submitted various filings and correspondence to the Court between September 23

and October 12, but did not pay the filing fee or file a motion and affidavit to proceed

in forma pauperis. On October 18, 2022, the Chief Deputy Clerk issued a notice,
sent by certified mail, directing the appellant to show cause why his appeal should

not be dismissed for failure to pay the filing fee or to file a motion to proceed in

forma pauperis. Correspondence from the Senior Court Clerk to the appellant on

October 21, 2022, also notified the appellant that the notice to show cause had been

issued on October 18, 2022, and that no action would be taken on any further filings

by the appellant until the notice to show cause was resolved. On October 27, 2022,

the Court received the certified-mail receipt indicating that the notice to show caused

was delivered on October 24, 2022. The appellant having failed to respond to the

notice to show cause within the required ten-day period, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                        BY THE COURT:


                                        /s/ James T. Vaughn, Jr.
                                        Justice




                                          2